Citation Nr: 1634059	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residual shrapnel wound scars on the right side, including the abdomen, right hip, and right thigh.  

2.  Entitlement to a rating in excess of 10 percent for service-connected residual shrapnel wound (muscle injury) of the right leg.  

3.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.V.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from May 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2014, the Veteran and F.V. testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an increased rating for service-connected PTSD and residual shrapnel wound (muscle injury) of the right leg, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has 14 residual shrapnel wound scars on the right side that are located from just above his right iliac crest to his right malleolus and cover a total area of no more than 47 square cms.  

2.  No scars are shown to be unstable, and there is no evidence that the scars affect joint function or result in any disabling effects.  

3.  There is competent and credible lay evidence that two of the 14 scars have been manifested by pain throughout the appeal period that occurs when the Veteran gets up or bumps his leg.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for two painful residual shrapnel wound scars on the right side have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a January 2011 pre-rating letter that explained the evidence necessary to substantiate an increased rating claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  

The Board also finds that the duty to assist has been satisfied in this case, as all relevant evidence has been obtained in conjunction with the increased rating claim decided herein, including all post-service treatment records identified by the Veteran and his statements in support of his increased rating claim. 

Additionally, the Veteran was afforded VA examinations in conjunction with the claim being decided herein in February and March 2011.  The examinations were adequate to evaluate the Veteran's residual scars disability, as they included interviews with the Veteran, a review of the record, and a full examination that addresses all relevant rating criteria.  

Moreover, in October 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the October 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal and information was solicited regarding the Veteran's residual shrapnel wound scars, including the nature and severity of his symptoms.  He also testified about his employment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for residual shrapnel wound scars on the right side, including the abdomen, right hip, and right thigh was established in September 1972, at which time the AOJ assigned an initial noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, effective July 13, 1972. 

In December 2010, the Veteran filed a claim seeking entitlement to TDIU, which the RO accepted to include a claim for an increased rating for his service-connected disabilities, including his residual shrapnel wound scars.  In the June 2011 rating decision on appeal, the RO denied the Veteran's claim by continuing the noncompensable rating assigned to his residual shrapnel wound scars.  The Veteran appealed the RO's determination, asserting that his residual shrapnel wound scars warrant a higher, compensable rating.  

As noted, the Veteran's residual shrapnel wound scars are rated under DC 7805.  At the outset, the Board notes that several amendments have been made to the criteria used to rate scars, including amendments most recently made effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, because the Veteran's claim was filed in December 2010, after the October 2008 effective date, the Board will only consider the amended post-2008 scar criteria.  

Under DC 7800, a 10 percent rating is warranted for burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement.  See 38 C.F.R. § 4.118. 

Under DC 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Id.  Higher ratings are available for deep and linear scars that affect a larger area.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

Under DC 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Scars can receive separate evaluations under DCs 7800, 7801, 7802, and 7805, despite also being rated under DC 7804.  See 38 C.F.R. § 4.118, DC 7804, Note (3). 

Under DC 7805, other scars, including linear scars, can be assigned a separate rating for any disabling effects not considered under DCs 7800-7804.  Id.  

After review of the record and resolving reasonable doubt in favor of the Veteran, the Board finds a 10 percent rating is warranted for the Veteran's residual shrapnel wound scars under DC 7804 throughout the appeal period.  

At the outset, the Board notes that, during the October 2014 hearing, the Veteran testified that he does not receive treatment for his scars.  This assertion is corroborated by the VA treatment records associated with the record, as they do not reflect any complaints or treatment for his residual shrapnel scars.  Therefore, the Board finds no prejudice in proceeding with a decision in this matter, as the outstanding VA treatment records that will be obtained while the remaining claims are being remanded do not likely contain any information or evidence relevant to this claim.  

Turning to the merits of the claim, the preponderance of the evidence shows the Veteran has 14 residual shrapnel wound scars on the right side of his body.  

One scar is located above the right iliac crest and measures 4 by 2 cm (8 sq. cm).  It is described as depressed, hypopigmented, not tender to touch, and not affixed to underlying tissue.  See February and March 2011 VA examination report.  The February 2011 VA examiner noted there was slight absence of underlying tissue but there is no evidence that this scar affects joint function.  

One scar is located above the anterior axillary line that measures 2 by 2 cm (4 sq. cm) and is described as depressed with slight absence of underlying tissue but is otherwise unattached to the underlying tissue.  The scar is hypopigmented and depressed but is not tender to touch and does not affect joint function.  See Id.  

There are four separate scars on the right hip: one is 2 by 2.5 cm (5 sq. cm), another is 2 by 1 cm (2 sq. cm), and two are 1 by 1 cm (1 sq. cm each or 2 sq. cm total).  All of the right hip scars are hypopigmented and slightly depressed with minimal absence of underlying subcutaneous tissue.  They are unattached to the underlying tissue, not tender to touch or painful when palpated, and do not affect joint function.  

There is a 2.5 by 2 cm (5 sq. cm) scar over the right posterolateral thigh that is depressed, hypopigmented, and not tender to touch.  There are no ulcerations or cellulitis associated with the scar.  It does not adhere to underlying tissue and does not affect joint function.  

On the right lower leg near the lateral epicondyle, there is a 4 by 2 cm (8 sq. cm) well-healed scar that is hypopigmented and slightly depressed with minimal absence of underlying subcutaneous tissue but is not affixed to the underlying tissue.  The scar does not affect joint function and is not tender or manifested by ulcerations or cellulitis.  

There are two separate scars in the popliteal space over the gastrocnemius - one that measures 2 by 2 cm (4 sq. cm) and the other measures 1 by 1 cm (1 sq. cm).  Both scars are depressed, hypopigmented, and not tender to touch, but they are missing underlying subcutaneous tissue.  The scars do not affect joint function and are not manifested by ulcerations or cellulitis.  

There is a scar at mid-calf that measures 5 by 1 cm (5 sq. cm) that is hypopigmented, slightly depressed, and unattached to underlying tissue, although there is minimal absence of subcutaneous tissue.  It is not tender to touch and does not affect joint function.  

On the mid-portion of the right lower leg near the lateral malleolus, there are three separate scars that measure 1 by 1 cm (1 sq. cm each or 3 sq. cm total) and are hypopigmented, slightly depressed, and have slight absence of subcutaneous tissue.  They are unattached to the underlying tissue, do not affect joint function, and are not tender.  

In sum, the medical evidence of record shows the Veteran has 14 separate scars that range from just above the right iliac crest to his right malleolus and cover a total area of no more than 47 square cms.  All of the scars are deep, as they are noted to have some absence or damage of the underlying tissue.  However, none of them are shown to be unstable with frequent loss of covering of skin over the scar.  There is also no evidence that the scars affect joint function or result in any disabling effects on the Veteran's right side.  

In addition the foregoing, the medical evidence of record reflects that the Veteran's 14 scars were not tender to touch on objective examination.  However, during the October 2014 Board hearing, the Veteran testified that, of his 14 scars, two of them are painful and give him problems.  He explained that the two painful scars are located behind and on his right knee and hurt or get sore when he gets up or bumps his leg.  He also testified that the two scars have been a problem for the past five years.  

While the objective evidence of record does not reflect that any of the Veteran's scars are painful, the Veteran is competent to report the nature and severity of his symptoms and the Board finds his testimony regarding the two painful scars to be credible.  Indeed, the objective evidence shows the Veteran has a scar on his knee near the lateral epicondyle and behind his knee in the popliteal space and the Board notes that, given their location, it is plausible that the scars behind (in the crease) and on his knee hurt when he gets up or bumps his leg.  There simply is no reason to doubt the Veteran in this regard.  The Board also notes that the amended post-2008 rating criteria do not require objective evidence of pain to obtain a compensable rating.  See contra 38 C.F.R. § 4.118, DC 7804 (2008).

Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted throughout the appeal period for the two painful residual shrapnel wound scars under 38 C.F.R. § 4.118, DCs 7804 (2015).  A rating in excess of 10 percent is not warranted under DC 7804 because the Veteran testified that only two of his scars are painful and the two painful scars are not also shown to be unstable, with frequent loss of covering of skin over the scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

The Board also finds that a rating in excess of 10 percent is not warranted under any other Diagnostic Code pertaining to scars as the Veteran's scars are not located on his head, face, or neck to warrant consideration under DC 7800, and are not shown to cover  sufficient area to warrant consideration under DC 7801, and DC 7802.  As also noted, the Veteran's scars are not shown to have any disabling effects other than pain, which is contemplated under the 10 percent rating assigned under DC 7804.  Therefore, DC 7805 is not for application in this case.  

In evaluating this claim, the Board notes that, while the Veteran has generally asserted that his service-connected disabilities have gotten worse since he was last examined, the Board finds no prejudice to the Veteran in proceeding with this decision, as the increased 10 percent rating assigned herein is based upon the increased symptomatology he reported during the Board hearing and resolution of reasonable doubt in his favor, given that his reports of two painful scars is not reflected in either of the two VA examinations of record.  Moreover, he has not asserted and the evidence does not otherwise show that more than two of his scars are painful.  Therefore, the Board finds the evidence of record adequately reflects the current level of severity of the Veteran's residual shrapnel wound scars, which warrant no more than a 10 percent rating.  

The Board has considered whether a staged rating should be assigned for the Veteran's residual shrapnel wound scars; however, a staged rating is not appropriate in this case, as the competent and credible lay and medical evidence of record shows that the manifestations of the Veteran's residual scars have remained stable throughout the appeal period.  Therefore, the 10 percent rating assigned herein for the two painful scars contemplates the compensable functional impairment experienced by the Veteran with respect to his residual shrapnel wound scars. 

Additionally, the Board has considered whether the Veteran's service-connected residual shrapnel wound scars present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residual shrapnel wound scars with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the 10 percent rating assigned herein contemplates his two painful scars and the evidence of record does not show that his scars are manifested by other symptoms or disabling effects which would warrant a higher or additional separate rating, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected residual shrapnel wound scars.  As such, extra-schedular consideration is not indicated.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to the service-connected residual shrapnel wound scars and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the rating currently assigned is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the evidence shows the Veteran retired in 2009.  However, the evidence does not show, nor does the Veteran allege, that he stopped working as a result of his residual shrapnel wound scars or that his scars would prevent him from securing or maintaining employment.  Indeed, although two of the Veteran's 14 scars are painful, none of the scars are shown to affect or impair the function of any of the joints on which his various scars are located and the Veteran testified that the pain is tolerable.  Under these circumstances, a claim for a TDIU due to the service-connected residual shrapnel wound scars has not been raised, and need not be considered in connection with the current claim for increase.

In conclusion, and based on the foregoing reasons and bases, the Board concludes that the preponderance of the evidence supports the award of a 10 percent rating for two painful residual shrapnel wound scars throughout the appeal period.  In making this determination the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).


ORDER

A 10 percent disability rating, but no higher, for two painful, residual shrapnel wound scars is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

On his July 2014 substantive appeal, submitted via VA Form 9, the Veteran asserted that his claimed disabilities have gotten worse since his last VA examinations in 2011 and requested that he be afforded new examinations to ascertain the proper disability evaluations.  The Veteran was last provided with VA examinations of his PTSD and residual right leg shrapnel wound/muscle injury disabilities in February and June 2011 respectively - more than five years ago.  

In this context, the Board notes that the June 2011 Muscles examination report reflects that the Veteran reported having numbness and aching discomfort in his leg but there was no evidence of decreased strength or muscle function in his right leg.  However, during the October 2014 Board hearing, he testified that his right leg has gotten weaker and given out on him over the last two to three years.  As for his PTSD, the Veteran testified that he has panic attacks and is set off by little things, while his friend testified that his social interaction has decreased over the years.  Notably, however, the February 2011 VA examination report does not reflect that the Veteran endorsed having panic attacks or irritability at that time.  

As there is evidence that indicates the Veteran's service-connected PTSD and residual right leg shrapnel wound/muscle injury disabilities have gotten worse since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD and residual right leg shrapnel wound/muscle injury disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the AOJ will also be requested to obtain all outstanding and relevant VA treatment records dated from April 2014 to the present, as the evidentiary record only contains VA treatment records dated from August 2003 to April 2014 and the Veteran testified that he receives individual counseling from VA every two months and has group therapy every two weeks.  See 38 U.S.C.A. § 5103A(a)-(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran's TDIU claim is inextricably intertwined with the increased rating claim being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Therefore, the Board will withhold its decision on the TDIU claim until the development requested in this remand has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from April 2014 to the present. 

2. After completion of the above, afford the Veteran an appropriate VA examination to determine the severity of his service-connected PTSD and residual right leg shrapnel wound disabilities.  The claims file should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

PTSD - The examiner should identify the nature and severity of all symptoms and manifestations of the Veteran's service-connected PTSD.  To the extent possible, the examiner should distinguish between the impairment caused by the service-connected PTSD and any impairment caused by any nonservice-connected psychiatric disorders that are identified upon current examination or upon review of the record.  

The examiner should also specifically address the impact PTSD has on the Veteran's ability to obtain and/or engage in substantially gainful employment.

Right Leg Shrapnel Wound - Based on a review of the claims folder and the current examination findings, the examiner should provide the following: 

(a) the degree of injury to all muscle groups involved, to include whether there is more than one muscle group involved in the same anatomical region, and what functional abilities are affected,

(b) comment as to whether the disability associated with each affected muscle group would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

(c) the etiology of any neurological manifestations, as well as any functional impairment that results. 

A complete medical rationale for all opinions expressed should be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


